Citation Nr: 0801464	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability and residuals of prostate removal, including due 
to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disability, 
including due to exposure to Agent Orange.

3.  Entitlement to service connection for arthritis of the 
knees, to include rheumatoid arthritis.

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  The veteran 
appeared before the undersigned Veterans Law Judge in July 
2006 and delivered sworn testimony at a hearing at the RO.

The July 2004 rating decision denied the service connection 
claims on appeal.  A rating decision dated in May 2005 
awarded service connection for PTSD and assigned an initial 
evaluation of 30 percent, effective November 30, 2004.  A 
July 2006 rating decision granted the veteran an increased, 
50 percent disability rating for his PTSD, also effective 
November 30, 2004.  The veteran has not indicated that he is 
satisfied with this evaluation.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

This case was previously before the Board in December 2006, 
wherein the Board remanded the increased rating issue for 
additional due process considerations.  The veteran's claims 
of entitlement to service connection were likewise remanded, 
for additional development.   The case has been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  A prostate disability and residuals of prostate removal 
were initially demonstrated years after service, and have not 
been shown by competent evidence to be causally related to 
the veteran's active service - including presumed exposure to 
Agent Orange.

2.  A skin disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service - including 
presumed exposure to Agent Orange.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's knee disability, including 
rheumatoid arthritis, is causally or etiologically related to 
his service in the military.  

4.  The veteran's PTSD causes moderate occupational and 
social impairment due to anxiety, depressed mood, 
hypervigilance, some sleep impairment, and irritability, but 
he does not have spatial disorientation; impaired judgment; 
panic attacks; obsessional rituals that interfere with 
routine activities; illogical or irrational speech; or poor 
hygiene. 


CONCLUSIONS OF LAW

1.  A prostate disability and residuals of prostate removal 
were not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  A skin disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

3.  A knee disability, including rheumatoid arthritis, was 
not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

4.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the May 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  As such, his filing 
of a notice of disagreement as to the initial disability 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  

In addition, a May 2004 VCAA letter explained the evidence 
necessary to substantiate the claims for service connection 
remaining on appeal.  The veteran was informed of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a February 2007 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for an increased 
disability rating and the claims for service connection, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the bases of this appeal were decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of the veteran's testimony at a hearing before 
the undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Prostate Disability and Skin Disability, Including as 
Secondary to Agent Orange

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a prostate 
disability and a skin disability, including as secondary to 
Agent Orange exposure.  The preponderance of the evidence is 
also against the veteran's claim of entitlement to service 
connection for arthritis of the knees, including rheumatoid 
arthritis.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
veteran's current prostate disability, skin disability, and 
arthritis of the knees were incurred during or as a result of 
his military service.  The Board notes that the veteran did 
not make any relevant complaints during his service or at his 
discharge, and that the veteran denied experiencing a trick 
or "locked" knee, arthritis, and bone deformities at his 
in-service examinations.  Moreover, his military examination 
reports indicate that the veteran had a normal clinical 
evaluations of his genitourinary system and skin and his 
service medical records do not show that the veteran 
complained of or was treated for a knee disability, including 
arthritis or rheumatoid arthritis, during his military 
service.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his military 
examinations.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnoses.  According 
to the medical evidence of record, the veteran was first 
diagnosed with problems related to his prostate following a 
cystoprostatectomy for bladder cancer in 2004.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Moreover, according to 
the medical evidence of record, the veteran was first 
diagnosed with a onychomycosis of the feet in 2005 and eczema 
of the hands in 2006.  Additionally, the veteran's arthritis 
of the knees was initially clinically demonstrated in August 
1998, over 10 years after his active duty service in the 
military had concluded.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam, 
residuals of prostate removal related to treatment for 
bladder cancer is not a condition entitled to presumptive 
service connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).   Similarly, none of the 
veteran's diagnosed skin disabilities are a condition 
entitled to presumptive service connection in accordance with 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

More significantly, none of the veteran's various VA and 
private treatment records indicate that the veteran's 
prostate disability and skin disability were in any way 
related to his military service.  In fact, the April 2007 VA 
examiner expressly concluded that the veteran's current skin 
disability is not related to the veteran's military service.  
Moreover, the April 2007 VA examiner found that the veteran's 
arthritis of the knees was not related to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

As such, there is no competent clinical evidence that relates 
the veteran's current prostate disability, skin disability, 
and arthritis of the knees to his military service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).



Analysis

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2007).  The veteran's PTSD is 
presently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

The veteran is not entitled to an initial rating higher than 
50 percent for his PTSD.  The objective medical evidence of 
record does not show he experiences severe social or 
occupational impairment, or that he has obsessive rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or suicidal 
or homicidal ideation.  There is also no objective clinical 
evidence of delusions or hallucinations.  Further, there is 
no objective evidence that he is unable to function 
independently in an appropriate and effective manner.  
Whenever evaluated, including at his May 2005 VA 
examinations, he is well groomed, alert and oriented with 
coherent, goal-directed speech and has an unimpaired thought 
process.  Moreover, despite evidence of anxiety and 
depression, he is consistently cooperative, with unimpaired 
insight and judgment.  (See, i.e., September 2004 VA 
treatment note, March 2006 VA treatment note, June 2006 
letter from a VA treating provider, and May 2005 VA 
examination report).  

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, including as a result of the impact of his 
service-connected disability, were 55 to 60.  GAF scores of 
51 to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).  See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  Most significantly, though, treatment notes dated 
2004 through 2006 consistently indicate that the veteran was 
no more than moderately impaired due to his PTSD.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  But, the Board also 
points out that the clinical findings are nevertheless more 
probative in making this important determination, as these 
findings more accurately portray the relevant symptoms of the 
veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  
So there is no justification for increasing the rating for 
the veteran's PTSD on the basis of his GAF score; overall, 
his GAF scores were commensurate with his current rating.  
See 38 C.F.R. § 4.7.

The Board also considered whether the veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
veteran's disability has caused marked interference with his 
employment.  Although the veteran reported that his PTSD 
interfered with his occupational functioning, the veteran was 
successful in his employment.  Furthermore, the veteran also 
had not been hospitalized for treatment of his PTSD, so there 
are no grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
50 percent for PTSD.   


ORDER

Entitlement to service connection for a prostate disability 
and residuals of prostate removal, including as secondary to 
Agent Orange exposure, is denied.

Entitlement to service connection for a skin disability, 
including as secondary to Agent Orange exposure, is denied.

Service connection for a knee disability, to include 
rheumatoid arthritis, is denied.

The claim for a rating higher than 50 percent for PTSD 
is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


